Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 04/28/2020.
Claims 1-20 are pending, where claims 1, 16 and 19 are independent.
This application claims the priority benefit of the International application no. PCT/US21/29258 filed on 04/26/2021 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 04/29/2020 and 09/28/2021 have been filed after the filing date of the application.  The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification Objection 
The disclosure is objected to because of the following informalities: 
The reference characters "145" and "150" have both been used to designate the element “HMI” in para [0036]. Appropriate correction is required. See MPEP 608.01-02



Claim Objections
Claim 12 is objected to because of the following informalities:  
	Claim 12 is missing in the claims set. The claim 12 should cancelled rather missing in the claim set. Appropriate correction is required. See MPEP 608.01(j).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claim 11, the limitations “the component controller” in line 1 is improper. Because, claims 11 is directly dependent on the claim 10 and does not contain the element “component controller”.  
	However, applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-11 and 13-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jeffryes, et al. (WO 2019050824 A1 Publication date 03/14/2019) in view of Peyregne, et al. (USPGPub No. 2018/0283137 A1).
		As to claims 1 and 19, Jeffryes discloses An apparatus comprising: 
an augmenting controller for augmenting control of an actuator by a component controller, wherein: the actuator is operable to change an operational parameter of a component of a drilling rig (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore” [0028-59] “control center 190 - containing a control workstation 197 - operated by a human wellsite operator 195 to monitor and control various wellsite equipment or portions of the well” see Fig. 1-13, element processing device 192 for controlling actuators 241-245 by control center 190 as augmenting controller obviously provides augmenting control of actuator operable to change operational parameter); 
the component controller is configured for communicating control signals to the actuator to control the actuator and thereby control operation of the component (Jeffryes [0028-57] “control center 190 - containing a control workstation 197 - operated by a human wellsite operator 195 to monitor and control various wellsite equipment or portions of the well - communicatively connected with a processing device 192 e.g., a controller, a computer, etc. - operable to receive, process, and output information to monitor operations of and provide control to one or more portions of the well - communicatively connected with the various surface and downhole equipment described - operable to receive signals from and transmit signals to such equipment to perform various operations - processing device 192 may store executable program code, instructions, and/or operational parameters or set-points - processing device 192 may be located within and/or outside of the facility 191 - communicating control commands to the processing device 192 by the wellsite operator 195, and for displaying or otherwise communicating - to the wellsite operator 195 - plurality of human-machine interface (HMI) devices, including one or more input devices 194 and one or more output devices 196 - via wired and/or wireless communication means” [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” see Fig. 1-13, actuators 241-245 controlled by control center 190 based on control commands provides communicating control signals to the actuator to control the actuator and operation); and 
the augmenting controller is operable to augment the control signals (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore” [0028-59] “control center 190 - containing a control workstation 197 - operated by a human wellsite operator 195 to monitor and control various wellsite equipment or portions of the well” see Fig. 1-13, element processing device 192 for controlling actuators based on control commands obviously provides augmenting control operable based on control signals).

Jeffryes and Peyregne are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain drill and rig controlling.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities augmenting controller, as taught by Jeffryes, and incorporating user interface device PC coupled and pertaining rig data and transmit control commands, as taught by Peyregne.  

As to claim 2, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 1 wherein: the control signals are first control signals; and the augmenting controller is operable to generate and communicate second control signals to the actuator (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands”” see Fig. 1-13, plurality of control controller generate a plurality of control command includes communication and actuator command provides communicating control signals and actuator operable signal).

As to claim 3, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 2 wherein the second control signals cause the actuator to perform an operation not able to be caused by the component controller (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands”” see Fig. 1-13, local controller as second control generator to operate actuator).

As to claim 4, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 1 wherein the component controller does not communicate with the actuator other than through the augmenting controller (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13, actuator obviously coupled to the actuator controller for actuation).

As to claim 5, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus of claim 1 wherein the component controller communicates directly with the actuator (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13, wired communication as direct communication to actuator).

6. The apparatus of claim 1 wherein the actuator is a variable frequency drive (VFD) (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13, actuator provides FVD).

7. The apparatus of claim 6 wherein the component is a top drive driven by operation of the VFD (Jeffryes [0028-59] “monitor and control various wellsite equipment or portions of the well - communicatively connected with a processing device 192 e.g., a controller, a computer, etc. - operable to receive, process, and output information to monitor operations of and provide control to one or more portions of the well - processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc.” [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” see Fig. 1-13, controlling various wellsite equipment or portions of the well obviously includes top drive, drawworks,  mud pump driver).

8. The apparatus of claim 6 wherein the component is a drawworks driven by operation of the VFD (Jeffryes [0028-59] “monitor and control various wellsite equipment or portions of the well - communicatively connected with a processing device 192 e.g., a controller, a computer, etc. - operable to receive, process, and output information to monitor operations of and provide control to one or more portions of the well - processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc.” [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” see Fig. 1-13, controlling various wellsite equipment or portions of the well obviously includes top drive, drawworks,  mud pump driver).

9. The apparatus of claim 6 wherein the component is a mud pump system driven by operation of the VFD (Jeffryes [0028-59] “monitor and control various wellsite equipment or portions of the well - communicatively connected with a processing device 192 e.g., a controller, a computer, etc. - operable to receive, process, and output information to monitor operations of and provide control to one or more portions of the well - processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc.” [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” see Fig. 1-13, controlling various wellsite equipment or portions of the well obviously includes top drive, drawworks,  mud pump driver).

10. The apparatus of claim 1 wherein the augmenting controller is a personal computer (PC) based controller (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13).

11. The apparatus of claim 10 wherein the component controller is a programmable logic controller (PLC) (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13).

Claim 12: (missing).
13. The apparatus of claim 1 wherein the augmenting controller processes algorithms that are related to drilling domain applications and integrates the drilling domain applications with the component controller (Jeffryes [0115-125] “one or more domain controllers 394 communicatively connected with the data bus 390 -operable to receive signals or information via the communication data bus 390, which may include control commands from the rig system HMI 392, status information from the job planner and/or operation monitoring device 393, and sensor data from the downhole acquisition 391 - operable to issue control commands to controllable equipment of the well construction subsystems 211-215, such as a top drive via the top drive PLC 362 of the control subsystem 382, and a choke manifold via a corresponding PLC 386 of the control subsystem 384 - contain an arbitration mechanism - comprise level 2 coordinated controllers” [abstract] [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13, processing device 192 integrating PLC, IPC, soft PLC, PC, VFD using related algorithm obviously provides domain applications).

14. The apparatus of claim 13 wherein the component controller cannot be programmed to process the algorithms (Jeffryes [0115-125] “one or more domain controllers 394 communicatively connected with the data bus 390 -operable to receive signals or information via the communication data bus 390, which may include control commands from the rig system HMI 392, status information from the job planner and/or operation monitoring device 393, and sensor data from the downhole acquisition 391 - operable to issue control commands to controllable equipment of the well construction subsystems 211-215, such as a top drive via the top drive PLC 362 of the control subsystem 382, and a choke manifold via a corresponding PLC 386 of the control subsystem 384 - contain an arbitration mechanism - comprise level 2 coordinated controllers” [abstract] [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13, controller executes the instruction algorithm).

15. The apparatus of claim 13 wherein the component controller does not have sufficient memory and/or processing power to process the algorithms (Jeffryes [0115-125] “one or more domain controllers 394 communicatively connected with the data bus 390 -operable to receive signals or information via the communication data bus 390, which may include control commands from the rig system HMI 392, status information from the job planner and/or operation monitoring device 393, and sensor data from the downhole acquisition 391 - operable to issue control commands to controllable equipment of the well construction subsystems 211-215, such as a top drive via the top drive PLC 362 of the control subsystem 382, and a choke manifold via a corresponding PLC 386 of the control subsystem 384 - contain an arbitration mechanism - comprise level 2 coordinated controllers” [abstract] [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13, controller executes the instruction algorithm provides the processing power).

As to claim 16, Jeffryes discloses A system comprising: 
an actuator operable to change an operational parameter of a drilling rig component (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore” [0028-59] “control center 190 - containing a control workstation 197 - operated by a human wellsite operator 195 to monitor and control various wellsite equipment or portions of the well” see Fig. 1-13, element processing device 192 for controlling actuators 241-245 by control center 190 as augmenting controller obviously provides augmenting control of actuator operable to change operational parameter); 
a first controller configured for communicating control signals to the actuator to control the actuator and thereby control operation of the component; and a second controller connected between the first controller and the actuator and operable to alter the control signals (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands”” see Fig. 1-13, plurality of control controller generate a plurality of control command includes communication and actuator command provides communicating control signals and actuator operable control signal).

As to claim 17, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 16 wherein: 
the actuator is a variable frequency drive (VFD); the component is a top drive driven by operation of the VFD, a drawworks driven by operation of the VFD, or a mud pump system driven by operation of the VFD; the first controller is a programmable logic controller (PLC); the second controller is not a PLC; the second controller processes algorithms that are related to drilling domain applications and integrates the drilling domain applications with the first controller; and the first controller: cannot be programmed to process the algorithms; and/or does not have sufficient memory and/or processing power to process the algorithms (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13).

As to claim 18, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 17 wherein: the drilling domain applications include: 
a first algorithm to mitigate stick-slip occurrence during drilling; and a second algorithm to automatically control drilling; the control signals are first control signals; the actuator is a first VFD; the component is a top drive driven by operation of the first VFD; the system further comprises: a second VFD operable to change an operational parameter of a drawworks; and a third controller configured for communicating second control signals to the second VFD to control the second VFD and thereby control operation of the drawworks; and the second controller is also connected between the third controller and the second VFD and is operable to alter the second control signals (Jeffryes [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” see Fig. 1-13, controlling various wellsite equipment or portions of the well obviously includes top drive, drawworks,  mud pump driver).

As to claim 20, the combination of Jeffryes and Peyregne disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 19 wherein operation of the augmenting controller comprises: 
receiving the control signals from the component controller and passing the control signals to the actuator without augmenting the control signals; receiving the control signals from the component controller, augmenting the control signals, and communicating the augmented control signals to the actuator (Jeffryes [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment (e.g., actuators 241-245) individually or collectively as equipment controllers - include programmable logic controllers (PLCs), industrial computers (IPCs), personal computers (PCs), soft PLCs, variable frequency drives (VFDs) and/or other controllers or processing devices operable to receive sensor data and/or control commands and cause operation of controllable equipment based on sensor data and/or control commands” [abstract] “control system for controlling a driver operable to rotate a drill string to form a wellbore - include a first controller operable to control rotation of the driver and a second controller communicatively connected with the first controller - first and/or second controller operable to generate a rotational speed command - cause the driver to rotate the drill string” see Fig. 1-13, processing device 192 communicatively coupled with the various controllers or processing devices operable and generate control commands to operate controllable equipment obviously provides the receiving and passing the signals to actuators); 
generating additional control signals independent of the control signals received from the component controller; and communicating the generated additional control signals to the actuator (Jeffryes [0028-59] “processing device 192 communicatively connected with the various local controllers 221-225, sensors 231-235, and actuators 241-245 - local controllers may be in communication with the various sensors 231-235 and actuators 241-245 - via communication network 209 e.g., data bus, a wide-area-network (WAN), a local-area- network (LAN), etc. - processing device 192, the local controllers 221-225, and other controllers or processing devices operable - generate control commands to operate controllable equipment” [0115-125] “PLCs 386 comprise level 1 direct controllers 304 - comprise one or more other control subsystems - control gateways 388 provided to encapsulate each of the control subsystems - to expose various sensor data and control commands - real time communication data bus 390 - one or more domain controllers 394 communicatively connected with the data bus 390 -operable to receive signals or information via the communication data bus 390, which may include control commands from the rig system HMI 392, status information from the job planner and/or operation monitoring device 393, and sensor data from the downhole acquisition 391 - operable to issue control commands to controllable equipment of the well construction subsystems 211-215, such as a top drive via the top drive PLC 362 of the control subsystem 382, and a choke manifold via a corresponding PLC 386 of the control subsystem 384 - contain an arbitration mechanism - comprise level 2 coordinated controllers” [abstract] see Fig. 1-13, processing device 192 communicatively coupled with the various controllers or processing devices operable and generate plurality of control commands obviously includes  additional control signals).
Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Zheng, et al. USPGPub No. 2016/0290120 A1 discloses a method for controlling drilling of a wellbore.
Kwok, et al. USPGPub No. 2010/0147510 A1 discloses a method to operate a remotely control well-site logging system.
Orbell, et al. USP No. 10,883,357 B1 a fluid drilling equipment to a pressure control system for use in fluid drilling equipment. 
Dykstra, et al. USP No. 10,563,497 B2 discloses a method for resource allocation among a plurality of systems and relates to equipment failure timeline assessment and a smart resource allocation within a drilling system.
Hulick, et al. USP No. 7,461,705 B2 discloses a system for controlling the orientation of a drill bit during directional drilling applying specific amounts of energy to prevent binding and maintaining face orientation during drilling.
Kwok, et al. USPGPub No. 2010/0147510 A1 discloses a method for operating to remotely controlling a well-site.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119